DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-13 are pending in this application.

Priority Date
	The priority date of this application unless otherwise noted is 08/10/2009.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24-26, 32, 72-91 of copending application No. 16680994 (‘994) in view of Mao (cited below, from IDS) as evidenced by Behrens (cited below, from IDS). The claims are not identical but they are not patentably distinct from one another because both ’994 and the instant application claim compositions comprising auxin herbicides, e.g. 2,4-D and/or dicamba and salts thereof, e.g. amine salts, e.g. dimethylamine salts, etc. with additional herbicides, e.g. glyphosate and salts thereof wherein the formulation is an aqueous concentrate solution. ‘994 merely does not claim wherein the composition further comprises a pH buffer. However, this deficiency is addressed by Mao as evidenced by Behrens. Mao teaches using polyamine polymers to enhance the activity of glyphosate and other herbicidal active agents which are not particularly limited and wherein the polyamine polymer (which reads on the instantly claimed polybasic polymer) preferably of formula (II), and wherein the polyamine polymer reduces drift of herbicides (See entire document; [0015-0016]; [0020-0021]; [0025]; 

Claims 1, 3, 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, 12, 15, 17-20, 22, 24, 26-27, 37 of copending 16230262 (‘262).
The claims are not identical but they are not patentably distinct from one another because both ’262 and the instant application claim compositions comprising auxin herbicides, e.g. dicamba and salts thereof, e.g. amine salts, e.g. dimethylamine salts, etc. with additional herbicides, e.g. glufosinate and salts thereof wherein the formulation is an aqueous concentrate solution and a pH buffer specifically a carboxylic acid or salt thereof, e.g. acetic acid. ‘262 further teaches wherein their compositions can comprise the same surfactants that are instantly claimed in overlapping amounts, e.g. they teach wherein the composition can comprise up to 50% of auxin, and specifically claim the auxin to be dicamba which reads on the claimed gae/L in claim 7 and further reads on the claimed amounts of surfactants and claimed types, e.g. sulfonates and sulfates, in amounts 1 to about 25% in claims 8-9. Thus, it would have been obvious to one of ordinary skill in the art that the instantly claimed concentrate is an obvious variant of the concentrate claimed and disclosed in copending 16230262. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 7 is indefinite because it is unclear if the formulation of claim 1 is to further comprise the claimed gae/L of dicamba in addition to the auxin herbicide salt and pH buffer of claim 1 or because dicamba is a known auxin herbicide, the claimed gae/L of dicamba salt in claim 7 is meant to further define the auxin herbicide salt in claim 1. Based on the specification the examiner is interpreting claim 7 to mean that the auxin herbicide salt of claim 1 is the dicamba salt in the claimed amount(s) of claim 7.
Claims 8-9 are also rejected because they depend from claim 7 and do not resolve the above issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-7, and 10-13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. (US20100331182, with priority to 06/25/2009, from IDS) as evidenced by UCANR (https://herbicidesymptoms.ipm.ucanr.edu/MOA/EPSP_synthase_inhibitors/#:~:text=Glycines%20(glyphosate)%20are%20herbicides%20that,of%20the%20aromatic%20amino%20acids.).
Applicants claim an aqueous herbicidal solution concentrated comprising an auxin herbicide salt and a pH buffer.
Regarding claims 1 and 3-6, Zhang teaches/claims/exemplifies aqueous high strength herbicidal solution concentrates comprising dicamba salts, specifically potassium or amine salts, e.g. isopropyl amine, etc. which reads on instant claim 3, and wherein dicamba is an auxin herbicide and a pH buffer, specifically a base, which is used to adjust the pH to between 6-8 which reads on the ranges claimed in instant claims 4-6, specifically wherein the pH buffer/base is an amine base or KOH (See entire document; claims; [0003-0008]; abstract; examples, e.g. Tables 3-4). 
Regarding claims 7 and 10-12, Zhang teaches wherein their aqueous herbicidal/dicamba salt concentrate solution further comprises at least one co-herbicide, glyphosate (an EPSP synthase inhibitor as evidenced by UCANR see first sentence), which reads on instant claims 10-12 and wherein the combination of dicamba salts and glyphosate salts are used in combined amounts of gae/L of greater than about 300 gae/L, even greater than 470 gae/L and wherein the ratio of the glyphosate potassium or amine salt to the dicamba potassium or amine salt is from about 1:1 to about 3:1 and exemplifies examples wherein the 
Regarding claim 13, Zhang further expressly claims methods of using the dicamba herbicide concentrate solution to control auxin-susceptible plants growing in and/or adjacent to crop plants wherein the concentrate is first diluted and then applied to the foliage of the weeds/auxin susceptible plants (See claim 10, claims 1-9; [0026-0028]).
Zhang teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
Claims 2, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang as evidenced by UCANR (https://herbicidesymptoms.ipm.ucanr.edu/MOA/EPSP_synthase_inhibitors/#:~:text=Glycines%20(glyphosate)%20are%20herbicides%20that,of%20the%20aromatic%20amino%20acids.) as applied to claims 1, 3-7, and 10-13 above, and further in view of Mao et al. (US20060040828, from IDS) as evidenced by Behrens (Weed Science, 1979, 27(5), 486-493, abstract only, from IDS).
Applicants claim:
--The formulation of claim 1 wherein the pH buffer comprises a polybasic polymer.
--The formulation claim 7 further comprising at least one surfactant wherein the weight ratio of dicamba salt acid equivalent to surfactant is from 1:1 to 20:1.
--The formulation of claim 8 wherein the surfactant is selected from alkoxylated tertiary etheramines, alkoxylated quaternary etheramines, alkoxylated etheramine oxides, alkoxylated tertiary amines, alkoxylated quaternary amines, alkoxylated polyamines, sulfates, sulfonates, phosphate esters, alkyl polysaccharides, alkoxylated alcohols, and combinations thereof.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zhang teaches the aqueous herbicidal concentrate composition of claims 1, 3-7, and 10-12 and the method of claim 13 as is discussed above and incorporated herein.
Regarding claim 8, Zhang further teaches wherein the composition can comprise at least one surfactant and broadly teaches wherein the ratio of the dicamba salt acid equivalent to the surfactant is from 1:1 to 20:1 because Zhang teaches formulations having a total amount of gae of glyphosate salts to dicamba salts of 480 gae/L in ratios of 1:1 as is discussed above (see table 3, entry 3), and they further teach wherein if desired surfactants can be present in the composition in amounts of from about 50 g/L to about 100 g/L and 240 gae/L of dicamba to 100 g/L surfactant is a ratio of 2.4:1 which reads on the instantly claimed range, Zhang merely does not anticipate this because they do not teach any examples having surfactants present in the claimed amounts (See [0023-0024]). 
	Regarding claim 9, Zhang also teaches wherein the surfactants are preferably selected from the list in [0023], which includes the instantly claimed alkoxylated alcohols/ethoxylated alcohols, phosphate esters/alcohol ethoxylate phosphate esters, etc. ([0023]). Zhang does not anticipate this claim because they do not teach any examples having the explicitly claimed surfactants present in the claimed amounts.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 2, Zhang does not teach wherein the pH buffer comprises a polybasic polymer, however as discussed above they do teach wherein bases, including amines can be used to adjust the pH of the aqueous herbicidal concentrate solution. However, this deficiency in Zhang is addressed by Mao as evidenced by Behrens.
	Mao teaches using polyamine polymers to enhance the activity of glyphosate and other herbicidal active agents which are not particularly limited and wherein the polyamine polymer (which reads on the instantly claimed polybasic polymer) preferably of formula (II), and wherein 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to select to use the polyamine of Mao, e.g. formula II in Mao, as the pH buffer in Zhang for adjusting the pH of the aqueous herbicidal concentrate solution comprising dicamba because Zhang teaches wherein amine bases can be used to adjust the pH as is discussed above and Mao teaches that by using their polyamine polymers which are amines/contain basic amines, one can reduce the spray drift of pesticides which is a known concern with dicamba formulations as is evidenced by Behrens (see abstract). Thus, it would be obvious to replace the non-polymeric amine bases of Zhang for the polymeric amine base of Mao in order to afford the necessary pH to the formulation all the while also providing reduced drift without the addition of further drift reduction agents to the formulation. One of ordinary skill in the art would want to make this change to the formulations of Zhang in order to provide improved herbicidal concentrates with reduced drift and which are more cost effective because they require the addition of less adjuvants, e.g. additional drift reduction agents.
It also would be obvious to include the instantly claimed surfactants in the claimed amounts to the composition of Zhang because Zhang broadly teaches including the claimed surfactants in the claimed amounts to their own aqueous herbicidal dicamba concentrate compositions when desired in order to provide enhanced herbicidal activity ([0024]). Thus, one of ordinary skill in the art would be motivated to add the claimed surfactants in the claimed amounts to the formulations of Zhang and/or Zhang and Mao in order to improve the herbicidal efficacy of the formulation.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIN E HIRT/Primary Examiner, Art Unit 1616